

112 S51 IS: Washington, D.C. Admission Act
U.S. Senate
2021-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 51IN THE SENATE OF THE UNITED STATESJanuary 26, 2021Mr. Carper (for himself, Mr. Van Hollen, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mrs. Gillibrand, Mr. Heinrich, Ms. Hirono, Mr. Kaine, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Padilla, Mr. Peters, Mr. Reed, Ms. Rosen, Mr. Sanders, Mr. Schatz, Mr. Schumer, Ms. Smith, Ms. Stabenow, Mr. Warner, Ms. Warren, Mr. Whitehouse, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for the admission of the State of Washington, D.C. into the Union.1.Short title; table of contents(a)Short titleThis Act may be cited as the Washington, D.C. Admission Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Title I—State of Washington, D.C.Subtitle A—Procedures for AdmissionSec. 101. Admission into the Union.Sec. 102. Election of Senators and Representative.Sec. 103. Issuance of presidential proclamation.Subtitle B—Seat of Government of the United StatesSec. 111. Territory and boundaries.Sec. 112. Description of Capital.Sec. 113. Retention of title to property.Sec. 114. Effect of admission on current laws of seat of Government of United States.Sec. 115. Capital National Guard.Sec. 116. Termination of legal status of seat of Government of United States as municipal corporation.Subtitle C—General Provisions Relating to Laws of StateSec. 121. Effect of admission on current laws.Sec. 122. Pending actions and proceedings.Sec. 123. Limitation on authority to tax Federal property.Sec. 124. United States nationality.Title II—Interests of Federal GovernmentSubtitle A—Federal PropertySec. 201. Treatment of military lands.Sec. 202. Waiver of claims to Federal property.Subtitle B—Federal CourtsSec. 211. Residency requirements for certain Federal officials.Sec. 212. Renaming of Federal courts.Sec. 213. Conforming amendments relating to Department of Justice.Sec. 214. Treatment of pretrial services in United States District Court.Subtitle C—Federal ElectionsSec. 221. Permitting individuals residing in Capital to vote in Federal elections in State of most recent domicile.Sec. 222. Repeal of Office of District of Columbia Delegate.Sec. 223. Repeal of law providing for participation of seat of Government in election of President and Vice President.Sec. 224. Expedited procedures for consideration of constitutional amendment repealing 23rd Amendment.Title III—Continuation of Certain Authorities and ResponsibilitiesSubtitle A—Employee BenefitsSec. 301. Federal benefit payments under certain retirement programs.Sec. 302. Continuation of Federal civil service benefits for employees first employed prior to establishment of District of Columbia merit personnel system.Sec. 303. Obligations of Federal Government under judges’ retirement program.Subtitle B—AgenciesSec. 311. Public Defender Service.Sec. 312. Prosecutions.Sec. 313. Service of United States Marshals.Sec. 314. Designation of felons to facilities of Bureau of Prisons.Sec. 315. Parole and supervision.Sec. 316. Courts.Subtitle C—Other Programs and AuthoritiesSec. 321. Application of the College Access Act.Sec. 322. Application of the Scholarships for Opportunity and Results Act.Sec. 323. Medicaid Federal medical assistance percentage.Sec. 324. Federal planning commissions.Sec. 325. Role of Army Corps of Engineers in supplying water.Sec. 326. Requirements to be located in District of Columbia.Title IV—General ProvisionsSec. 401. General definitions.Sec. 402. Statehood Transition Commission.Sec. 403. Certification of enactment by President.Sec. 404. Severability.IState of Washington, D.C.AProcedures for Admission101.Admission into the Union(a)In generalSubject to the provisions of this Act, upon the issuance of the proclamation required by section 103(a), the State of Washington, Douglass Commonwealth is declared to be a State of the United States of America, and is declared admitted into the Union on an equal footing with the other States in all respects whatever.(b)Constitution of StateThe State Constitution shall always be republican in form and shall not be repugnant to the Constitution of the United States or the principles of the Declaration of Independence.(c)NonseverabilityIf any provision of this section, or the application thereof to any person or circumstance, is held to be invalid, the remaining provisions of this Act and any amendments made by this Act shall be treated as invalid.102.Election of Senators and Representative(a)Issuance of proclamation(1)In generalNot more than 30 days after receiving certification of the enactment of this Act from the President pursuant to section 403, the Mayor shall issue a proclamation for the first elections for 2 Senators and one Representative in Congress from the State, subject to the provisions of this section.(2)Special rule for elections of SenatorsIn the elections of Senators from the State pursuant to paragraph (1), the 2 Senate offices shall be separately identified and designated, and no person may be a candidate for both offices. No such identification or designation of either of the offices shall refer to or be taken to refer to the terms of such offices, or in any way impair the privilege of the Senate to determine the class to which each of the Senators shall be assigned.(b)Rules for conducting elections(1)In generalThe proclamation of the Mayor issued under subsection (a) shall provide for the holding of a primary election and a general election, and at such elections the officers required to be elected as provided in subsection (a) shall be chosen by the qualified voters of the District of Columbia in the manner required by the laws of the District of Columbia.(2)Certification of resultsElection results shall be certified in the manner required by the laws of the District of Columbia, except that the Mayor shall also provide written certification of the results of such elections to the President.(c)Assumption of dutiesUpon the admission of the State into the Union, the Senators and Representative elected at the elections described in subsection (a) shall be entitled to be admitted to seats in Congress and to all the rights and privileges of Senators and Representatives of the other States in Congress.(d)Effect of admission on House of Representatives membership(1)Permanent increase in number of MembersEffective with respect to the Congress during which the State is admitted into the Union and each succeeding Congress, the House of Representatives shall be composed of 436 Members, including any Members representing the State.(2)Initial number of Representatives for StateUntil the taking effect of the first apportionment of Members occurring after the admission of the State into the Union, the State shall be entitled to one Representative in the House of Representatives upon its admission into the Union.(3)Apportionment of Members resulting from admission of State(A)ApportionmentSection 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), is amended by striking the then existing number of Representatives and inserting 436 Representatives.(B)Effective dateThe amendment made by subparagraph (A) shall apply with respect to the first regular decennial census conducted after the admission of the State into the Union and each subsequent regular decennial census.103.Issuance of presidential proclamation(a)In generalThe President, upon the certification of the results of the elections of the officers required to be elected as provided in section 102(a), shall, not later than 90 days after receiving such certification pursuant to section 102(b)(2), issue a proclamation announcing the results of such elections as so ascertained.(b)Admission of State upon issuance of proclamationUpon the issuance of the proclamation by the President under subsection (a), the State shall be declared admitted into the Union as provided in section 101(a).BSeat of Government of the United States111.Territory and boundaries(a)In generalExcept as provided in subsection (b), the State shall consist of all of the territory of the District of Columbia as of the date of the enactment of this Act, subject to the results of the metes and bounds survey conducted under subsection (c).(b)Exclusion of portion remaining as seat of Government of United StatesThe territory of the State shall not include the area described in section 112, which shall be known as the Capital and shall serve as the seat of the Government of the United States, as provided in clause 17 of section 8 of article I of the Constitution of the United States.(c)Metes and bounds surveyNot later than 180 days after the date of the enactment of this Act, the President (in consultation with the Chair of the National Capital Planning Commission) shall conduct a metes and bounds survey of the Capital, as described in section 112(b).112.Description of Capital(a)In generalSubject to subsection (c), upon the admission of the State into the Union, the Capital shall consist of the property described in subsection (b) and shall include the principal Federal monuments, the White House, the Capitol Building, the United States Supreme Court Building, and the Federal executive, legislative, and judicial office buildings located adjacent to the Mall and the Capitol Building (as such terms are used in section 8501(a) of title 40, United States Code).(b)General descriptionUpon the admission of the State into the Union, the boundaries of the Capital shall be as follows: Beginning at the intersection of the southern right-of-way of F Street NE and the eastern right-of-way of 2nd Street NE;(1)thence south along said eastern right-of-way of 2nd Street NE to its intersection with the northeastern right-of-way of Maryland Avenue NE;(2)thence southwest along said northeastern right-of-way of Maryland Avenue NE to its intersection with the northern right-of-way of Constitution Avenue NE;(3)thence west along said northern right-of-way of Constitution Avenue NE to its intersection with the eastern right-of-way of 1st Street NE;(4)thence south along said eastern right-of-way of 1st Street NE to its intersection with the southeastern right-of-way of Maryland Avenue NE;(5)thence northeast along said southeastern right-of-way of Maryland Avenue NE to its intersection with the eastern right-of-way of 2nd Street SE;(6)thence south along said eastern right-of-way of 2nd Street SE to the eastern right-of-way of 2nd Street SE;(7)thence south along said eastern right-of-way of 2nd Street SE to its intersection with the northern property boundary of the property designated as Square 760 Lot 803;(8)thence east along said northern property boundary of Square 760 Lot 803 to its intersection with the western right-of-way of 3rd Street SE;(9)thence south along said western right-of-way of 3rd Street SE to its intersection with the northern right-of-way of Independence Avenue SE;(10)thence west along said northern right-of-way of Independence Avenue SE to its intersection with the northwestern right-of-way of Pennsylvania Avenue SE;(11)thence northwest along said northwestern right-of-way of Pennsylvania Avenue SE to its intersection with the eastern right-of-way of 2nd Street SE;(12)thence south along said eastern right-of-way of 2nd Street SE to its intersection with the southern right-of-way of C Street SE;(13)thence west along said southern right-of-way of C Street SE to its intersection with the eastern right-of-way of 1st Street SE;(14)thence south along said eastern right-of-way of 1st Street SE to its intersection with the southern right-of-way of D Street SE;(15)thence west along said southern right-of-way of D Street SE to its intersection with the eastern right-of-way of South Capitol Street;(16)thence south along said eastern right-of-way of South Capitol Street to its intersection with the northwestern right-of-way of Canal Street SE;(17)thence southeast along said northwestern right-of-way of Canal Street SE to its intersection with the southern right-of-way of E Street SE;(18)thence east along said southern right-of-way of said E Street SE to its intersection with the western right-of-way of 1st Street SE;(19)thence south along said western right-of-way of 1st Street SE to its intersection with the southernmost corner of the property designated as Square 736S Lot 801;(20)thence west along a line extended due west from said corner of said property designated as Square 736S Lot 801 to its intersection with the southwestern right-of-way of New Jersey Avenue SE;(21)thence southeast along said southwestern right-of-way of New Jersey Avenue SE to its intersection with the northwestern right-of-way of Virginia Avenue SE;(22)thence northwest along said northwestern right-of-way of Virginia Avenue SE to its intersection with the western right-of-way of South Capitol Street;(23)thence north along said western right-of-way of South Capitol Street to its intersection with the southern right-of-way of E Street SW;(24)thence west along said southern right-of-way of E Street SW to its end;(25)thence west along a line extending said southern right-of-way of E Street SW westward to its intersection with the eastern right-of-way of 2nd Street SW;(26)thence north along said eastern right-of-way of 2nd Street SW to its intersection with the southwestern right-of-way of Virginia Avenue SW;(27)thence northwest along said southwestern right-of-way of Virginia Avenue SW to its intersection with the western right-of-way of 3rd Street SW;(28)thence north along said western right-of-way of 3rd Street SW to its intersection with the northern right-of-way of D Street SW;(29)thence west along said northern right-of-way of D Street SW to its intersection with the eastern right-of-way of 4th Street SW;(30)thence north along said eastern right-of-way of 4th Street SW to its intersection with the northern right-of-way of C Street SW;(31)thence west along said northern right-of-way of C Street SW to its intersection with the eastern right-of-way of 6th Street SW;(32)thence north along said eastern right-of-way of 6th Street SW to its intersection with the northern right-of-way of Independence Avenue SW;(33)thence west along said northern right-of-way of Independence Avenue SW to its intersection with the western right-of-way of 12th Street SW;(34)thence south along said western right-of-way of 12th Street SW to its intersection with the northern right-of-way of D Street SW;(35)thence west along said northern right-of-way of D Street SW to its intersection with the eastern right-of-way of 14th Street SW;(36)thence south along said eastern right-of-way of 14th Street SW to its intersection with the northeastern boundary of the Consolidated Rail Corporation railroad easement;(37)thence southwest along said northeastern boundary of the Consolidated Rail Corporation railroad easement to its intersection with the eastern shore of the Potomac River;(38)thence generally northwest along said eastern shore of the Potomac River to its intersection with a line extending westward the northern boundary of the property designated as Square 12 Lot 806;(39)thence east along said line extending westward the northern boundary of the property designated as Square 12 Lot 806 to the northern property boundary of the property designated as Square 12 Lot 806, and continuing east along said northern boundary of said property designated as Square 12 Lot 806 to its northeast corner;(40)thence east along a line extending east from said northeast corner of the property designated as Square 12 Lot 806 to its intersection with the western boundary of the property designated as Square 33 Lot 87;(41)thence south along said western boundary of the property designated as Square 33 Lot 87 to its intersection with the northwest corner of the property designated as Square 33 Lot 88;(42)thence counter-clockwise around the boundary of said property designated as Square 33 Lot 88 to its southeast corner, which is along the northern right-of-way of E Street NW;(43)thence east along said northern right-of-way of E Street NW to its intersection with the western right-of-way of 18th Street NW;(44)thence south along said western right-of-way of 18th Street NW to its intersection with the southwestern right-of-way of Virginia Avenue NW;(45)thence southeast along said southwestern right-of-way of Virginia Avenue NW to its intersection with the northern right-of-way of Constitution Avenue NW;(46)thence east along said northern right-of-way of Constitution Avenue NW to its intersection with the eastern right-of-way of 17th Street NW;(47)thence north along said eastern right-of-way of 17th Street NW to its intersection with the southern right-of-way of H Street NW;(48)thence east along said southern right-of-way of H Street NW to its intersection with the northwest corner of the property designated as Square 221 Lot 35;(49)thence counter-clockwise around the boundary of said property designated as Square 221 Lot 35 to its southeast corner, which is along the boundary of the property designated as Square 221 Lot 37;(50)thence counter-clockwise around the boundary of said property designated as Square 221 Lot 37 to its southwest corner, which it shares with the property designated as Square 221 Lot 818;(51)thence south along the boundary of said property designated as Square 221 Lot 818 to its southwest corner, which it shares with the property designated as Square 221 Lot 40;(52)thence south along the boundary of said property designated as Square 221 Lot 40 to its southwest corner;(53)thence east along the southern border of said property designated as Square 221 Lot 40 to its intersection with the northwest corner of the property designated as Square 221 Lot 820;(54)thence south along the western boundary of said property designated as Square 221 Lot 820 to its southwest corner, which it shares with the property designated as Square 221 Lot 39;(55)thence south along the western boundary of said property designated as Square 221 Lot 39 to its southwest corner, which is along the northern right-of-way of Pennsylvania Avenue NW;(56)thence east along said northern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 15th Street NW;(57)thence south along said western right-of-way of 15th Street NW to its intersection with a line extending northwest from the southern right-of-way of the portion of Pennsylvania Avenue NW north of Pershing Square;(58)thence southeast along said line extending the southern right-of-way of Pennsylvania Avenue NW to the southern right-of-way of Pennsylvania Avenue NW, and continuing southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 14th Street NW;(59)thence south along said western right-of-way of 14th Street NW to its intersection with a line extending west from the southern right-of-way of D Street NW;(60)thence east along said line extending west from the southern right-of-way of D Street NW to the southern right-of-way of D Street NW, and continuing east along said southern right-of-way of D Street NW to its intersection with the eastern right-of-way of 13½ Street NW;(61)thence north along said eastern right-of-way of 13½ Street NW to its intersection with the southern right-of-way of Pennsylvania Avenue NW;(62)thence east and southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the western right-of-way of 12th Street NW;(63)thence south along said western right-of-way of 12th Street NW to its intersection with a line extending to the west the southern boundary of the property designated as Square 324 Lot 809;(64)thence east along said line to the southwest corner of said property designated as Square 324 Lot 809, and continuing northeast along the southern boundary of said property designated as Square 324 Lot 809 to its eastern corner, which it shares with the property designated as Square 323 Lot 802;(65)thence east along the southern boundary of said property designated as Square 323 Lot 802 to its southeast corner, which it shares with the property designated as Square 324 Lot 808;(66)thence counter-clockwise around the boundary of said property designated as Square 324 Lot 808 to its northeastern corner, which is along the southern right-of-way of Pennsylvania Avenue NW;(67)thence southeast along said southern right-of-way of Pennsylvania Avenue NW to its intersection with the eastern right-of-way of 4th Street NW;(68)thence north along a line extending north from said eastern right-of-way of 4th Street NW to its intersection with the southern right-of-way of C Street NW;(69)thence east along said southern right-of-way of C Street NW to its intersection with the eastern right-of-way of 3rd Street NW;(70)thence north along said eastern right-of-way of 3rd Street NW to its intersection with the southern right-of-way of D Street NW;(71)thence east along said southern right-of-way of D Street NW to its intersection with the western right-of-way of 1st Street NW;(72)thence south along said western right-of-way of 1st Street NW to its intersection with the northern right-of-way of C Street NW;(73)thence west along said northern right-of-way of C Street NW to its intersection with the western right-of-way of 2nd Street NW;(74)thence south along said western right-of-way of 2nd Street NW to its intersection with the northern right-of-way of Constitution Avenue NW;(75)thence east along said northern right-of-way of Constitution Avenue NW to its intersection with the northeastern right-of-way of Louisiana Avenue NW;(76)thence northeast along said northeastern right-of-way of Louisiana Avenue NW to its intersection with the southwestern right-of-way of New Jersey Avenue NW;(77)thence northwest along said southwestern right-of-way of New Jersey Avenue NW to its intersection with the northern right-of-way of D Street NW;(78)thence east along said northern right-of-way of D Street NW to its intersection with the northeastern right-of-way of Louisiana Avenue NW;(79)thence northeast along said northwestern right-of-way of Louisiana Avenue NW to its intersection with the western right-of-way of North Capitol Street;(80)thence north along said western right-of-way of North Capitol Street to its intersection with the southwestern right-of-way of Massachusetts Avenue NW;(81)thence southeast along said southwestern right-of-way of Massachusetts Avenue NW to the southwestern right-of-way of Massachusetts Avenue NE;(82)thence southeast along said southwestern right-of-way of Massachusetts Avenue NE to the southern right-of-way of Columbus Circle NE;(83)thence counter-clockwise along said southern right-of-way of Columbus Circle NE to its intersection with the southern right-of-way of F Street NE; and(84)thence east along said southern right-of-way of F Street NE to the point of beginning.(c)Exclusion of building serving as State capitolNotwithstanding any other provision of this section, after the admission of the State into the Union, the Capital shall not be considered to include the building known as the John A. Wilson Building, as described and designated under section 601(a) of the Omnibus Spending Reduction Act of 1993 (sec. 10–1301(a), D.C. Official Code).(d)Clarification of treatment of Frances Perkins BuildingThe entirety of the Frances Perkins Building, including any portion of the Building which is north of D Street Northwest, shall be included in the Capital.113.Retention of title to property(a)Retention of Federal titleThe United States shall have and retain title to, or jurisdiction over, for purposes of administration and maintenance, all real and personal property with respect to which the United States holds title or jurisdiction for such purposes on the day before the date of the admission of the State into the Union.(b)Retention of State titleThe State shall have and retain title to, or jurisdiction over, for purposes of administration and maintenance, all real and personal property with respect to which the District of Columbia holds title or jurisdiction for such purposes on the day before the date of the admission of the State into the Union.114.Effect of admission on current laws of seat of Government of United StatesExcept as otherwise provided in this Act, the laws of the District of Columbia which are in effect on the day before the date of the admission of the State into the Union (without regard to whether such laws were enacted by Congress or by the District of Columbia) shall apply in the Capital in the same manner and to the same extent beginning on the date of the admission of the State into the Union, and shall be deemed laws of the United States which are applicable only in or to the Capital.115.Capital National Guard(a)EstablishmentTitle 32, United States Code, is amended as follows:(1)DefinitionsIn paragraphs (4), (6), and (19) of section 101, by striking District of Columbia each place it appears and inserting Capital.(2)Branches and organizationsIn section 103, by striking District of Columbia and inserting Capital.(3)Units: location; organization; commandIn subsections (c) and (d) of section 104, by striking District of Columbia both places it appears and inserting Capital.(4)Availability of appropriationsIn section 107(b), by striking District of Columbia and inserting Capital.(5)Maintenance of other troopsIn subsections (a), (b), and (c) of section 109, by striking District of Columbia each place it appears and inserting Capital.(6)Drug interdiction and counter-drug activitiesIn section 112(h)—(A)by striking District of Columbia, both places it appears and inserting Capital,; and(B)in paragraph (2), by striking National Guard of the District of Columbia and inserting Capital National Guard.(7)Enlistment oathIn section 304, by striking District of Columbia and inserting Capital.(8)Adjutants generalIn section 314, by striking District of Columbia each place it appears and inserting Capital.(9)Detail of regular members of Army and Air Force to duty with National GuardIn section 315, by striking District of Columbia each place it appears and inserting Capital.(10)Discharge of officers; termination of appointmentIn section 324(b), by striking District of Columbia and inserting Capital.(11)Relief from National Guard duty when ordered to active dutyIn subsections (a) and (b) of section 325, by striking District of Columbia each place it appears and inserting Capital.(12)Courts-martial of National Guard not in Federal service: composition, jurisdiction, and procedures; convening authorityIn sections 326 and 327, by striking District of Columbia each place it appears and inserting Capital.(13)Active Guard and Reserve duty: Governor's authorityIn section 328(a), by striking District of Columbia and inserting Capital.(14)Training generallyIn section 501(b), by striking District of Columbia and inserting Capital.(15)Participation in field exercisesIn section 503(b), by striking District of Columbia and inserting Capital.(16)National Guard schools and small arms competitionsIn section 504(b), by striking District of Columbia and inserting Capital.(17)Army and Air Force schools and field exercisesIn section 505, by striking National Guard of the District of Columbia and inserting Capital National Guard.(18)National Guard Youth Challenge ProgramIn subsections (c)(1), (g)(2), (j), (k), and (l)(1) of section 509, by striking District of Columbia each place it appears and inserting Capital.(19)Issue of suppliesIn section 702—(A)in subsection (a), by striking National Guard of the District of Columbia and inserting Capital National Guard; and(B)in subsections (b), (c), and (d), by striking District of Columbia each place it appears and inserting Capital.(20)Purchases of supplies from Army or Air ForceIn subsections (a) and (b) of section 703, by striking District of Columbia both places it appears and inserting Capital.(21)Accountability: relief from upon order to active dutyIn section 704, by striking District of Columbia and inserting Capital.(22)Property and fiscal officersIn section 708—(A)in subsection (a), by striking National Guard of the District of Columbia and inserting Capital National Guard; and(B)in subsection (d), by striking District of Columbia and inserting Capital.(23)Accountability for property issued to the National GuardIn subsections (c), (d), (e), and (f) of section 710, by striking District of Columbia each place it appears and inserting Capital.(24)Disposition of obsolete or condemned propertyIn section 711, by striking District of Columbia and inserting Capital.(25)Disposition of proceeds of condemned stores issued to National GuardIn paragraph (1) of section 712, by striking District of Columbia and inserting Capital.(26)Property loss; personal injury or deathIn section 715(c), by striking District of Columbia and inserting Capital.(b)Conforming amendments(1)Capital defined(A)In generalSection 101 of title 32, United States Code, is amended by adding at the end the following new paragraph:(20)Capital means the area serving as the seat of the Government of the United States, as described in section 112 of the Washington, D.C. Admission Act..(B)With regards to Homeland Defense activitiesSection 901 of title 32, United States Code, is amended—(i)in paragraph (2), by striking District of Columbia and inserting Capital; and(ii)by adding at the end the following new paragraph:(3)The term Governor means, with respect to the Capital, the commanding general of the Capital National Guard..(2)Title 10, United States CodeTitle 10, United States Code, is amended as follows:(A)DefinitionsIn section 101—(i)in subsection (a), by adding at the end the following new paragraph:(19)The term Capital means the area serving as the seat of the Government of the United States, as described in section 112 of the Washington, D.C. Admission Act.;(ii)in paragraphs (2) and (4) of subsection (c), by striking District of Columbia both places it appears and inserting Capital; and(iii)in subsection (d)(5), by striking District of Columbia and inserting Capital.(B)Disposition on dischargeIn section 771a(c), by striking District of Columbia and inserting Capital.(C)TRICARE coverage for certain members of the National Guard and dependents during certain disaster response dutyIn section 1076f—(i)in subsections (a) and (c)(1), by striking with respect to the District of Columbia, the mayor of the District of Columbia both places it appears and inserting with respect to the Capital, the commanding general of the Capital National Guard; and(ii)in subsection (c)(2), by striking District of Columbia and inserting Capital.(D)Payment of claims: availability of appropriationsIn paragraph (2)(B) of section 2732, by striking District of Columbia and inserting Capital.(E)Members of Army National Guard: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitalsIn section 7401(c), by striking District of Columbia and inserting Capital.(F)Members of Air National Guard: detail as students, observers, and investigators at educational institutions, industrial plants, and hospitalsIn section 9401(c), by striking District of Columbia and inserting Capital.(G)Ready Reserve: failure to satisfactorily perform prescribed trainingIn section 10148(b)—(i)by striking District of Columbia, and inserting Capital,; and(ii)by striking District of Columbia National Guard and inserting Capital National Guard.(H)Chief of the National Guard BureauIn section 10502(a)(1)—(i)by striking District of Columbia, and inserting Capital,; and(ii)by striking District of Columbia National Guard and inserting Capital National Guard.(I)Vice Chief of the National Guard BureauIn section 10505(a)(1)(A)—(i)by striking District of Columbia, and inserting Capital,; and(ii)by striking District of Columbia National Guard and inserting Capital National Guard.(J)Other senior National Guard Bureau officersIn subparagraphs (A) and (B) of section 10506(a)(1)—(i)by striking District of Columbia, both places it appears and inserting Capital,; and(ii)by striking District of Columbia National Guard both places it appears and inserting Capital National Guard.(K)National Guard Bureau: general provisionsIn section 10508(b)(1), by striking District of Columbia and inserting Capital.(L)Commissioned officers: original appointment; limitationIn section 12204(b), by striking District of Columbia and inserting Capital.(M)Reserve components generallyIn section 12301(b), by striking District of Columbia National Guard both places it appears and inserting Capital National Guard.(N)National Guard in Federal service: callIn section 12406—(i)by striking District of Columbia, and inserting Capital,; and(ii)by striking National Guard of the District of Columbia and inserting Capital National Guard.(O)Result of failure to comply with standards and qualificationsIn section 12642(c), by striking District of Columbia and inserting Capital.(P)Limitation on relocation of National Guard unitsIn section 18238—(i)by striking District of Columbia, and inserting Capital,; and(ii)by striking National Guard of the District of Columbia and inserting Capital National Guard.116.Termination of legal status of seat of Government of United States as municipal corporationNotwithstanding section 2 of the Revised Statutes relating to the District of Columbia (sec. 1–102, D.C. Official Code) or any other provision of law codified in subchapter I of chapter 1 of the District of Columbia Official Code, effective upon the date of the admission of the State into the Union, the Capital (or any portion thereof) shall not serve as a government and shall not be a body corporate for municipal purposes.CGeneral Provisions Relating to Laws of State121.Effect of admission on current laws(a)Legislative powerThe legislative power of the State shall extend to all rightful subjects of legislation in the State, consistent with the Constitution of the United States (including the restrictions and limitations imposed upon the States by article I, section 10) and subject to the provisions of this Act.(b)Continuation of authority and duties of members of executive, legislative, and judicial officesUpon the admission of the State into the Union, members of executive, legislative, and judicial offices of the District of Columbia shall be deemed members of the respective executive, legislative, and judicial offices of the State, as provided by the State Constitution and the laws of the State.(c)Treatment of Federal lawsTo the extent that any law of the United States applies to the States generally, the law shall have the same force and effect in the State as elsewhere in the United States, except as such law may otherwise provide.(d)No effect on existing contractsNothing in the admission of the State into the Union shall affect any obligation under any contract or agreement under which the District of Columbia or the United States is a party, as in effect on the day before the date of the admission of the State into the Union.(e)Succession in interstate compactsThe State shall be deemed to be the successor to the District of Columbia for purposes of any interstate compact which is in effect on the day before the date of the admission of the State into the Union.(f)Continuation of service of Federal members on boards and commissionsNothing in the admission of the State into the Union shall affect the authority of a representative of the Federal Government who, as of the day before the date of the admission of the State into the Union, is a member of a board or commission of the District of Columbia to serve as a member of such board or commission or as a member of a successor to such board or commission after the admission of the State into the Union, as may be provided by the State Constitution and the laws of the State.(g)Special rule regarding enforcement authority of United States Capitol Police, United States Park Police, and United States Secret Service Uniformed DivisionThe United States Capitol Police, the United States Park Police, and the United States Secret Service Uniformed Division may not enforce any law of the State in the State, except to the extent authorized by the State. Nothing in this subsection may be construed to affect the authority of the United States Capitol Police, the United States Park Police, and the United States Secret Service Uniformed Division to enforce any law in the Capital.122.Pending actions and proceedings(a)State as legal successor to District of ColumbiaThe State shall be the legal successor to the District of Columbia in all matters.(b)No effect on pending proceedingsAll existing writs, actions, suits, judicial and administrative proceedings, civil or criminal liabilities, prosecutions, judgments, sentences, orders, decrees, appeals, causes of action, claims, demands, titles, and rights shall continue unaffected by the admission of the State into the Union with respect to the State or the United States, except as may be provided under this Act, as may be modified in accordance with the provisions of the State Constitution, and as may be modified by the laws of the State or the United States, as the case may be.123.Limitation on authority to tax Federal propertyThe State may not impose any tax on any real or personal property owned or acquired by the United States, except to the extent that Congress may permit.124.United States nationalityNo provision of this Act shall operate to confer United States nationality, to terminate nationality lawfully acquired, or to restore nationality terminated or lost under any law of the United States or under any treaty to which the United States is or was a party.IIInterests of Federal GovernmentAFederal Property201.Treatment of military lands(a)Reservation of Federal authority(1)In generalSubject to paragraph (2) and subsection (b) and notwithstanding the admission of the State into the Union, authority is reserved in the United States for the exercise by Congress of the power of exclusive legislation in all cases whatsoever over such tracts or parcels of land located in the State that, on the day before the date of the admission of the State into the Union, are controlled or owned by the United States and held for defense or Coast Guard purposes.(2)Limitation on authorityThe power of exclusive legislation described in paragraph (1) shall vest and remain in the United States only so long as the particular tract or parcel of land involved is controlled or owned by the United States and held for defense or Coast Guard purposes.(b)Authority of State(1)In generalThe reservation of authority in the United States under subsection (a) shall not operate to prevent such tracts or parcels of land from being a part of the State, or to prevent the State from exercising over or upon such lands, concurrently with the United States, any jurisdiction which it would have in the absence of such reservation of authority and which is consistent with the laws hereafter enacted by Congress pursuant to such reservation of authority.(2)Service of processThe State shall have the right to serve civil or criminal process in such tracts or parcels of land in which the authority of the United States is reserved under subsection (a) in suits or prosecutions for or on account of rights acquired, obligations incurred, or crimes committed in the State but outside of such lands.202.Waiver of claims to Federal property(a)In generalAs a compact with the United States, the State and its people disclaim all right and title to any real or personal property not granted or confirmed to the State by or under the authority of this Act, the right or title to which is held by the United States or subject to disposition by the United States.(b)Effect on claims against United States(1)In generalNothing in this Act shall recognize, deny, enlarge, impair, or otherwise affect any claim against the United States, and any such claim shall be governed by applicable laws of the United States.(2)Rule of constructionNothing in this Act is intended or shall be construed as a finding, interpretation, or construction by Congress that any applicable law authorizes, establishes, recognizes, or confirms the validity or invalidity of any claim referred to in paragraph (1), and the determination of the applicability to or the effect of any law on any such claim shall be unaffected by anything in this Act.BFederal Courts211.Residency requirements for certain Federal officials(a)Circuit judgesSection 44(c) of title 28, United States Code, is amended—(1)by striking Except in the District of Columbia, each and inserting Each; and(2)by striking within fifty miles of the District of Columbia and inserting within fifty miles of the Capital.(b)District judgesSection 134(b) of such title is amended in the first sentence by striking the District of Columbia, the Southern District of New York, and and inserting the Southern District of New York and.(c)United States attorneysSection 545(a) of such title is amended by striking the first sentence and inserting Each United States attorney shall reside in the district for which he or she is appointed, except that those officers of the Southern District of New York and the Eastern District of New York may reside within 20 miles thereof..(d)United States marshalsSection 561(e)(1) of such title is amended to read as follows:(1)the marshal for the Southern District of New York may reside within 20 miles of the district; and.(e)Clerks of District CourtsSection 751(c) of such title is amended by striking the District of Columbia and.(f)Effective dateThe amendments made by this section shall apply only to individuals appointed after the date of the admission of the State into the Union.212.Renaming of Federal courts(a)Renaming(1)Circuit CourtSection 41 of title 28, United States Code, is amended—(A)in the first column, by striking District of Columbia and inserting Capital; and(B)in the second column, by striking District of Columbia and inserting Capital; Washington, Douglass Commonwealth.(2)District CourtSection 88 of such title is amended—(A)in the heading, by striking District of Columbia and inserting Washington, Douglass Commonwealth and the Capital;(B)by amending the first paragraph to read as follows:The State of Washington, Douglass Commonwealth and the Capital comprise one judicial district.; and(C)in the second paragraph, by striking Washington and inserting the Capital.(3)Clerical amendmentThe item relating to section 88 in the table of sections for chapter 5 of such title is amended to read as follows:88. Washington, Douglass Commonwealth and the Capital..(b)Conforming amendments relating to Court of AppealsTitle 28, United States Code, is amended as follows:(1)Appointment of judgesSection 44(a) of such title is amended in the first column by striking District of Columbia and inserting Capital.(2)Terms of CourtSection 48(a) of such title is amended—(A)in the first column, by striking District of Columbia and inserting Capital;(B)in the second column, by striking Washington and inserting Capital; and(C)in the second column, by striking District of Columbia and inserting Capital.(3)Appointment of independent counsels by chief judge of circuitSection 49 of such title is amended by striking District of Columbia each place it appears and inserting Capital.(4)Circuit Court jurisdiction over certification of death penalty counselsSection 2265(c)(2) of such title is amended by striking the District of Columbia Circuit and inserting the Capital Circuit.(5)Circuit Court jurisdiction over review of Federal agency ordersSection 2343 of such title is amended by striking the District of Columbia Circuit and inserting the Capital Circuit.(c)Conforming amendments relating to District CourtTitle 28, United States Code, is amended as follows:(1)Appointment and number of District Court judgesSection 133(a) of such title is amended in the first column by striking District of Columbia and inserting Washington, Douglass Commonwealth and the Capital.(2)District Court jurisdiction of tax cases brought against United StatesSection 1346(e) of such title is amended by striking the District of Columbia and inserting Washington, Douglass Commonwealth and the Capital.(3)District Court jurisdiction over proceedings for forfeiture of foreign propertySection 1355(b)(2) of such title is amended by striking the District of Columbia and inserting Washington, Douglass Commonwealth and the Capital.(4)District Court jurisdiction over civil actions brought against a foreign stateSection 1391(f)(4) of such title is amended by striking the District of Columbia and inserting Washington, Douglass Commonwealth and the Capital.(5)District Court jurisdiction over actions brought by corporations against United StatesSection 1402(a)(2) of such title is amended by striking the District of Columbia and inserting Washington, Douglass Commonwealth and the Capital.(6)Venue in District Court of certain actions brought by employees of Executive Office of the PresidentSection 1413 of such title is amended by striking the District of Columbia and inserting Washington, Douglass Commonwealth and the Capital.(7)Venue in District Court of action enforcing foreign judgmentSection 2467(c)(2)(B) of such title is amended by striking the District of Columbia and inserting Washington, Douglass Commonwealth and the Capital.(d)Conforming amendments relating to other courtsTitle 28, United States Code, is amended as follows:(1)Appointment of bankruptcy judgesSection 152(a)(2) of such title is amended in the first column by striking District of Columbia and inserting Washington, Douglass Commonwealth and the Capital.(2)Location of Court of Federal ClaimsSection 173 of such title is amended by striking the District of Columbia and inserting the Capital.(3)Duty station of judges of Court of Federal ClaimsSection 175 of such title is amended by striking the District of Columbia each place it appears and inserting the Capital.(4)Duty station of judges for purposes of traveling expensesSection 456(b) of such title is amended to read as follows:(b)The official duty station of the Chief Justice of the United States, the Justices of the Supreme Court of the United States, and the judges of the United States Court of Appeals for the Federal Circuit shall be the Capital..(5)Court accommodations for Federal Circuit and Court of Federal ClaimsSection 462(d) of such title is amended by striking the District of Columbia and inserting the Capital.(6)Places of holding court of Court of Federal ClaimsSection 798(a) of such title is amended—(A)by striking Washington, District of Columbia and inserting the Capital; and(B)by striking the District of Columbia and inserting the Capital.(e)Other conforming amendments(1)Service of process on foreign parties at State Department officeSection 1608(a)(4) of such title is amended by striking Washington, District of Columbia and inserting the Capital.(2)Service of process in property cases at Attorney General officeSection 2410(b) of such title is amended by striking Washington, District of Columbia and inserting the Capital.(f)DefinitionSection 451 of title 28, United States Code, is amended by adding at the end the following new undesignated paragraph:The term Capital means the area serving as the seat of the Government of the United States, as described in section 112 of the Washington, D.C. Admission Act..(g)References in other lawsAny reference in any Federal law (other than a law amended by this section), rule, or regulation—(1)to the United States Court of Appeals for the District of Columbia shall be deemed to refer to the United States Court of Appeals for the Capital;(2)to the District of Columbia Circuit shall be deemed to refer to the Capital Circuit; and(3)to the United States District Court for the District of Columbia shall be deemed to refer to the United States District Court for Washington, Douglass Commonwealth and the Capital.(h)Effective dateThis section and the amendments made by this section shall take effect upon the admission of the State into the Union.213.Conforming amendments relating to Department of Justice(a)Appointment of United States TrusteesSection 581(a)(4) of title 28, United States Code, is amended by striking the District of Columbia and inserting the Capital and Washington, Douglass Commonwealth.(b)Independent counsels(1)Appointment of additional personnelSection 594(c) of such title is amended—(A)by striking the District of Columbia the first place it appears and inserting Washington, Douglass Commonwealth and the Capital; and(B)by striking the District of Columbia the second place it appears and inserting Washington, Douglass Commonwealth.(2)Judicial review of removalSection 596(a)(3) of such title is amended by striking the District of Columbia and inserting Washington, Douglass Commonwealth and the Capital.(c)Effective dateThe amendments made by this section shall take effect upon the admission of the State into the Union.214.Treatment of pretrial services in United States District CourtSection 3152 of title 18, United States Code, is amended—(1)in subsection (a), by striking (other than the District of Columbia) and inserting (subject to subsection (d), other than the District of Columbia); and(2)by adding at the end the following new subsection:(d)In the case of the judicial district of Washington, Douglass Commonwealth and the Capital—(1)upon the admission of the State of Washington, Douglass Commonwealth into the Union, the Washington, Douglass Commonwealth Pretrial Services Agency shall continue to provide pretrial services in the judicial district in the same manner and to the same extent as the District of Columbia Pretrial Services Agency provided such services in the judicial district of the District of Columbia as of the day before the date of the admission of the State into the Union; and(2)upon the receipt by the President of the certification from the State of Washington, Douglass Commonwealth under section 315(b)(4) of the Washington, D.C. Admission Act that the State has in effect laws providing for the State to provide pre-trial services, paragraph (1) shall no longer apply, and the Director shall provide for the establishment of pretrial services in the judicial district under this section..CFederal Elections221.Permitting individuals residing in Capital to vote in Federal elections in State of most recent domicile(a)Requirement for states To permit individuals To vote by absentee ballot(1)In generalEach State shall—(A)permit absent Capital voters to use absentee registration procedures and to vote by absentee ballot in general, special, primary, and runoff elections for Federal office; and(B)accept and process, with respect to any general, special, primary, or runoff election for Federal office, any otherwise valid voter registration application from an absent Capital voter, if the application is received by the appropriate State election official not less than 30 days before the election.(2)Absent Capital voter definedIn this section, the term absent Capital voter means, with respect to a State, a person who resides in the Capital and is qualified to vote in the State (or who would be qualified to vote in the State but for residing in the Capital), but only if the State is the last place in which the person was domiciled before residing in the Capital.(3)State definedIn this section, the term State means each of the several States, including the State.(b)Recommendations to States To maximize access to polls by absent Capital votersTo afford maximum access to the polls by absent Capital voters, it is the sense of Congress that the States should—(1)waive registration requirements for absent Capital voters who, by reason of residence in the Capital, do not have an opportunity to register;(2)expedite processing of balloting materials with respect to such individuals; and(3)assure that absentee ballots are mailed to such individuals at the earliest opportunity.(c)EnforcementThe Attorney General may bring a civil action in the appropriate district court of the United States for such declaratory or injunctive relief as may be necessary to carry out this section.(d)Effect on certain other lawsThe exercise of any right under this section shall not affect, for purposes of a Federal tax, a State tax, or a local tax, the residence or domicile of a person exercising such right.(e)Effective dateThis section shall take effect upon the date of the admission of the State into the Union, and shall apply with respect to elections for Federal office taking place on or after such date.222.Repeal of Office of District of Columbia Delegate(a)In GeneralSections 202 and 204 of the District of Columbia Delegate Act (Public Law 91–405; sections 1–401 and 1–402, D.C. Official Code) are repealed, and the provisions of law amended or repealed by such sections are restored or revived as if such sections had not been enacted.(b)Conforming Amendments to District of Columbia Elections Code of 1955The District of Columbia Elections Code of 1955 is amended—(1)in section 1 (sec. 1–1001.01, D.C. Official Code), by striking the Delegate to the House of Representatives,;(2)in section 2 (sec. 1–1001.02, D.C. Official Code)—(A)by striking paragraph (6),(B)in paragraph (12), by striking (except the Delegate to Congress for the District of Columbia), and(C)in paragraph (13), by striking the Delegate to Congress for the District of Columbia,;(3)in section 8 (sec. 1–1001.08, D.C. Official Code)—(A)by striking Delegate, in the heading, and(B)by striking Delegate, each place it appears in subsections (d), (h)(1)(A), (h)(2), (i)(1), (j)(1), (j)(3), and (k)(3);(4)in section 10 (sec. 1–1001.10, D.C. Official Code)—(A)by striking subparagraph (A) of subsection (a)(3), and(B)in subsection (d)—(i)by striking Delegate, each place it appears in paragraph (1), and(ii)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2);(5)in section 11(a)(2) (sec. 1–1001.11(a)(2), D.C. Official Code), by striking Delegate to the House of Representatives,;(6)in section 15(b) (sec. 1–1001.15(b), D.C. Official Code), by striking Delegate,; and(7)in section 17(a) (sec. 1–1001.17(a), D.C. Official Code), by striking except the Delegate to the Congress from the District of Columbia.(c)Effective DateThe amendments made by this section shall take effect upon the admission of the State into the Union.223.Repeal of law providing for participation of seat of Government in election of President and Vice President(a)In generalChapter 1 of title 3, United States Code, is amended—(1)by striking section 21; and(2)in the table of sections, by striking the item relating to section 21.(b)Effective dateThe amendments made by subsection (a) shall take effect upon the date of the admission of the State into the Union, and shall apply to any election of the President and Vice President taking place on or after such date.224.Expedited procedures for consideration of constitutional amendment repealing 23rd Amendment(a)Joint resolution describedIn this section, the term joint resolution means a joint resolution—(1)entitled A joint resolution proposing an amendment to the Constitution of the United States to repeal the 23rd article of amendment; and(2)the matter after the resolving clause of which consists solely of text to amend the Constitution of the United States to repeal the 23rd article of amendment to the Constitution.(b)Expedited consideration in House of Representatives(1)Placement on calendarUpon introduction in the House of Representatives, the joint resolution shall be placed immediately on the appropriate calendar.(2)Proceeding to consideration(A)In generalIt shall be in order, not later than 30 legislative days after the date the joint resolution is introduced in the House of Representatives, to move to proceed to consider the joint resolution in the House of Representatives.(B)ProcedureFor a motion to proceed to consider the joint resolution—(i)all points of order against the motion are waived;(ii)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on the joint resolution;(iii)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;(iv)the motion shall not be debatable; and(v)a motion to reconsider the vote by which the motion is disposed of shall not be in order.(3)ConsiderationWhen the House of Representatives proceeds to consideration of the joint resolution—(A)the joint resolution shall be considered as read;(B)all points of order against the joint resolution and against its consideration are waived;(C)the previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent;(D)an amendment to the joint resolution shall not be in order; and(E)a motion to reconsider the vote on passage of the joint resolution shall not be in order.(c)Expedited consideration in Senate(1)Placement on calendarUpon introduction in the Senate, the joint resolution shall be placed immediately on the calendar.(2)Proceeding to consideration(A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 30 legislative days after the date the joint resolution is introduced in the Senate (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the joint resolution.(B)ProcedureFor a motion to proceed to the consideration of the joint resolution—(i)all points of order against the motion are waived;(ii)the motion is not debatable;(iii)the motion is not subject to a motion to postpone;(iv)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and(v)if the motion is agreed to, the joint resolution shall remain the unfinished business until disposed of.(3)Floor consideration(A)In generalIf the Senate proceeds to consideration of the joint resolution—(i)all points of order against the joint resolution (and against consideration of the joint resolution) are waived;(ii)consideration of the joint resolution, and all debatable motions and appeals in connection therewith, shall be limited to not more than 30 hours, which shall be divided equally between the majority and minority leaders or their designees;(iii)a motion further to limit debate is in order and not debatable;(iv)an amendment to, a motion to postpone, or a motion to commit the joint resolution is not in order; and(v)a motion to proceed to the consideration of other business is not in order.(B)Vote on passageIn the Senate the vote on passage shall occur immediately following the conclusion of the consideration of the joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.(C)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this subsection or the rules of the Senate, as the case may be, to the procedure relating to the joint resolution shall be decided without debate.(d)Rules relating to Senate and House of Representatives(1)Coordination with action by other HouseIf, before the passage by one House of the joint resolution of that House, that House receives from the other House the joint resolution—(A)the joint resolution of the other House shall not be referred to a committee; and(B)with respect to the joint resolution of the House receiving the resolution—(i)the procedure in that House shall be the same as if no joint resolution had been received from the other House; and(ii)the vote on passage shall be on the joint resolution of the other House.(2)Treatment of joint resolution of other HouseIf one House fails to introduce or consider the joint resolution under this section, the joint resolution of the other House shall be entitled to expedited floor procedures under this section.(3)Treatment of companion measuresIf, following passage of the joint resolution in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable.(e)Rules of House of Representatives and SenateThis section is enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of the joint resolution, and supersede other rules only to the extent that it is inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.IIIContinuation of Certain Authorities and ResponsibilitiesAEmployee Benefits301.Federal benefit payments under certain retirement programs(a)Continuation of entitlement to paymentsAny individual who, as of the day before the date of the admission of the State into the Union, is entitled to a Federal benefit payment under the District of Columbia Retirement Protection Act of 1997 (subtitle A of title XI of the National Capital Revitalization and Self-Government Improvement Act of 1997; sec. 1–801.01 et seq., D.C. Official Code) shall continue to be entitled to such a payment after the admission of the State into the Union, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such Act.(b)Obligations of Federal Government(1)In generalAny obligation of the Federal Government under the District of Columbia Retirement Protection Act of 1997 which exists with respect to any individual or with respect to the District of Columbia as of the day before the date of the admission of the State into the Union shall remain in effect with respect to such an individual and with respect to the State after the admission of the State into the Union, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such Act.(2)D.C. Federal Pension FundAny obligation of the Federal Government under chapter 9 of the District of Columbia Retirement Protection Act of 1997 (sec. 1–817.01 et seq., D.C. Official Code) with respect to the D.C. Federal Pension Fund which exists as of the day before the date of the admission of the State into the Union shall remain in effect with respect to such Fund after the admission of the State into the Union, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such chapter.(c)Obligations of StateAny obligation of the District of Columbia under the District of Columbia Retirement Protection Act of 1997 which exists with respect to any individual or with respect to the Federal Government as of the day before the date of the admission of the State into the Union shall become an obligation of the State with respect to such an individual and with respect to the Federal Government after the admission of the State into the Union, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such Act.302.Continuation of Federal civil service benefits for employees first employed prior to establishment of District of Columbia merit personnel system(a)Obligations of Federal GovernmentAny obligation of the Federal Government under title 5, United States Code, which exists with respect to an individual described in subsection (c) or with respect to the District of Columbia as of the day before the date of the admission of the State into the Union shall remain in effect with respect to such individual and with respect to the State after the admission of the State into the Union, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such title.(b)Obligations of StateAny obligation of the District of Columbia under title 5, United States Code, which exists with respect to an individual described in subsection (c) or with respect to the Federal Government as of the day before the date of the admission of the State into the Union shall become an obligation of the State with respect to such individual and with respect to the Federal Government after the admission of the State into the Union, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such title.(c)Individuals describedAn individual described in this subsection is an individual who was first employed by the government of the District of Columbia before October 1, 1987.303.Obligations of Federal Government under judges’ retirement program(a)Continuation of obligations(1)In generalAny obligation of the Federal Government under subchapter III of chapter 15 of title 11, District of Columbia Official Code—(A)which exists with respect to any individual and the District of Columbia as the result of service accrued prior to the date of the admission of the State into the Union shall remain in effect with respect to such an individual and with respect to the State after the admission of the State into the Union, in the same manner, to the same extent, and subject to the same terms and conditions applicable under such subchapter; and(B)subject to paragraph (2), shall exist with respect to any individual and the State as the result of service accrued after the date of the admission of the State into the Union in the same manner, to the same extent, and subject to the same terms and conditions applicable under such subchapter as such obligation existed with respect to individuals and the District of Columbia as of the date of the admission of the State into the Union.(2)Treatment of service accrued after taking effect of State retirement programSubparagraph (B) of paragraph (1) does not apply to service accrued on or after the termination date described in subsection (b).(b)Termination dateThe termination date described in this subsection is the date on which the State provides written certification to the President that the State has in effect laws requiring the State to appropriate and make available funds for the retirement of judges of the State.BAgencies311.Public Defender Service(a)Continuation of operations and funding(1)In generalExcept as provided in paragraph (2) and subsection (b), title III of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (sec. 2–1601 et seq., D.C. Official Code) shall apply with respect to the State and to the public defender service of the State after the date of the admission of the State into the Union in the same manner and to the same extent as such title applied with respect to the District of Columbia and the District of Columbia Public Defender Service as of the day before the date of the admission of the State into the Union.(2)Responsibility for employer contributionFor purposes of paragraph (2) of section 305(c) of such Act (sec. 2–1605(c)(2), D.C. Official Code), the Federal Government shall be treated as the employing agency with respect to the benefits provided under such section to an individual who is an employee of the public defender service of the State and who, pursuant to section 305(c) of such Act (sec. 2–1605(c), D.C. Official Code), is treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code.(b)Renaming of ServiceEffective upon the date of the admission of the State into the Union, the State may rename the public defender service of the State.(c)Continuation of Federal benefits for employees(1)In generalAny individual who is an employee of the public defender service of the State as of the day before the date described in subsection (d) and who, pursuant to section 305(c) of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (sec. 2–1605(c), D.C. Official Code), is treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code, shall continue to be treated as an employee of the Federal Government for such purposes, notwithstanding the termination of the provisions of subsection (a) under subsection (d).(2)Responsibility for employer contributionBeginning on the date described in subsection (d), the State shall be treated as the employing agency with respect to the benefits described in paragraph (1) which are provided to an individual who, for purposes of receiving such benefits, is continued to be treated as an employee of the Federal Government under such paragraph.(d)TerminationSubsection (a) shall terminate upon the date on which the State provides written certification to the President that the State has in effect laws requiring the State to appropriate and make available funds for the operation of the office of the State which provides the services described in title III of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (sec. 2–1601 et seq., D.C. Official Code).312.Prosecutions(a)Assignment of Assistant United States attorneys(1)In generalIn accordance with subchapter VI of chapter 33 of title 5, United States Code, the Attorney General, with the concurrence of the District of Columbia or the State (as the case may be), shall provide for the assignment of assistant United States attorneys to the State to carry out the functions described in subsection (b).(2)Assignments made on detail without reimbursement by StateIn accordance with section 3373 of title 5, United States Code—(A)an assistant United States attorney who is assigned to the State under this section shall be deemed under subsection (a) of such section to be on detail to a regular work assignment in the Department of Justice; and(B)the assignment of an assistant United States attorney to the State under this section shall be made without reimbursement by the State of the pay of the attorney or any related expenses.(b)Functions describedThe functions described in this subsection are criminal prosecutions conducted in the name of the State which would have been conducted in the name of the United States by the United States attorney for the District of Columbia or his or her assistants, as provided under section 23–101(c), District of Columbia Official Code, but for the admission of the State into the Union.(c)Minimum number assignedThe number of assistant United States attorneys who are assigned under this section may not be less than the number of assistant United States attorneys whose principal duties as of the day before the date of the admission of the State into the Union were to conduct criminal prosecutions in the name of the United States under section 23–101(c), District of Columbia Official Code.(d)TerminationThe obligation of the Attorney General to provide for the assignment of assistant United States attorneys under this section shall terminate upon written certification by the State to the President that the State has appointed attorneys of the State to carry out the functions described in subsection (b).(e)Clarification regarding clemency authority(1)In generalEffective upon the admission of the State into the Union, the authority to grant clemency for offenses against the District of Columbia or the State shall be exercised by such person or persons, and under such terms and conditions, as provided by the State Constitution and the laws of the State, without regard to whether the prosecution for the offense was conducted by the District of Columbia, the State, or the United States.(2)DefinitionIn this subsection, the term clemency means a pardon, reprieve, or commutation of sentence, or a remission of a fine or other financial penalty.313.Service of United States Marshals(a)Provision of services for courts of StateThe United States Marshals Service shall provide services with respect to the courts and court system of the State in the same manner and to the same extent as the Service provided services with respect to the courts and court system of the District of Columbia as of the day before the date of the admission of the State into the Union, except that the President shall not appoint a United States Marshal under section 561 of title 28, United States Code, for any court of the State.(b)TerminationThe obligation of the United States Marshals Service to provide services under this section shall terminate upon written certification by the State to the President that the State has appointed personnel of the State to provide such services.314.Designation of felons to facilities of Bureau of Prisons(a)Continuation of designationChapter 1 of subtitle C of title XI of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–101 et seq., D.C. Official Code) and the amendments made by such chapter—(1)shall continue to apply with respect to individuals convicted of offenses under the laws of the District of Columbia prior to the date of the admission of the State into the Union; and(2)shall apply with respect to individuals convicted of offenses under the laws of the State after the date of the admission of the State into the Union in the same manner and to the same extent as such chapter and amendments applied with respect to individuals convicted of offenses under the laws of the District of Columbia prior to the date of the admission of the State into the Union.(b)TerminationThe provisions of this section shall terminate upon written certification by the State to the President that the State has in effect laws for the housing of individuals described in subsection (a) in correctional facilities.315.Parole and supervision(a)United States Parole Commission(1)ParoleThe United States Parole Commission—(A)shall continue to exercise the authority to grant, deny, and revoke parole, and to impose conditions upon an order of parole, in the case of any individual who is an imprisoned felon who is eligible for parole or reparole under the laws of the District of Columbia as of the day before the date of the admission of the State into the Union, as provided under section 11231 of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–131, D.C. Official Code); and(B)shall exercise the authority to grant, deny, and revoke parole, and to impose conditions upon an order of parole, in the case of any individual who is an imprisoned felon who is eligible for parole or reparole under the laws of the State in the same manner and to the same extent as the Commission exercised in the case of any individual described in subparagraph (A).(2)Supervision of released offendersThe United States Parole Commission—(A)shall continue to exercise the authority over individuals who are released offenders of the District of Columbia as of the day before the date of the admission of the State into the Union, as provided under section 11233(c)(2) of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–133(c)(2), D.C. Official Code); and(B)shall exercise authority over individuals who are released offenders of the State in the same manner and to the same extent as the Commission exercised authority over individuals described in subparagraph (A).(3)Continuation of Federal benefits for employees(A)ContinuationAny individual who is an employee of the United States Parole Commission as of the later of the day before the date described in subparagraph (A) of paragraph (4) or the day before the date described in subparagraph (B) of paragraph (4) and who, on or after such date, is an employee of the office of the State which exercises the authority described in either such subparagraph, shall continue to be treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code, notwithstanding the termination of the provisions of this subsection under paragraph (4).(B)Responsibility for employer contributionBeginning on the later of the date described in subparagraph (A) of paragraph (4) or the date described in subparagraph (B) of paragraph (4), the State shall be treated as the employing agency with respect to the benefits described in subparagraph (A) which are provided to an individual who, for purposes of receiving such benefits, is continued to be treated as an employee of the Federal Government under such subparagraph.(4)TerminationThe provisions of this subsection shall terminate—(A)in the case of paragraph (1), on the date on which the State provides written certification to the President that the State has in effect laws providing for the State to exercise the authority to grant, deny, and revoke parole, and to impose conditions upon an order of parole, in the case of any individual who is an imprisoned felon who is eligible for parole or reparole under the laws of the State; and(B)in the case of paragraph (2), on the date on which the State provides written certification to the President that the State has in effect laws providing for the State to exercise authority over individuals who are released offenders of the State.(b)Court Services and Offender Supervision Agency(1)RenamingEffective upon the date of the admission of the State into the Union—(A)the Court Services and Offender Supervision Agency for the District of Columbia shall be known and designated as the Court Services and Offender Supervision Agency for Washington, Douglass Commonwealth, and any reference in any law, rule, or regulation to the Court Services and Offender Supervision Agency for the District of Columbia shall be deemed to refer to the Court Services and Offender Supervision Agency for Washington, Douglass Commonwealth; and(B)the District of Columbia Pretrial Services Agency shall be known and designated as the Washington, Douglass Commonwealth Pretrial Services Agency, and any reference in any law, rule or regulation to the District of Columbia Pretrial Services Agency shall be deemed to refer to the Washington, Douglass Commonwealth Pretrial Services Agency.(2)In generalThe Court Services and Offender Supervision Agency for Washington, Douglass Commonwealth, including the Washington, Douglass Commonwealth Pretrial Services Agency (as renamed under paragraph (1))—(A)shall continue to provide pretrial services with respect to individuals who are charged with an offense in the District of Columbia, provide supervision for individuals who are offenders on probation, parole, and supervised release pursuant to the laws of the District of Columbia, and carry out sex offender registration functions with respect to individuals who are sex offenders in the District of Columbia, as of the day before the date of the admission of the State into the Union, as provided under section 11233 of the National Capital Revitalization and Self-Government Improvement Act of 1997 (sec. 24–133, D.C. Official Code); and(B)shall provide pretrial services with respect to individuals who are charged with an offense in the State, provide supervision for offenders on probation, parole, and supervised release pursuant to the laws of the State, and carry out sex offender registration functions in the State, in the same manner and to the same extent as the Agency provided such services and supervision and carried out such functions for individuals described in subparagraph (A).(3)Continuation of Federal benefits for employees(A)ContinuationAny individual who is an employee of the Court Services and Offender Supervision Agency for Washington, Douglass Commonwealth as of the day before the date described in paragraph (4), and who, on or after such date, is an employee of the office of the State which provides the services and carries out the functions described in paragraph (4), shall continue to be treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code, notwithstanding the termination of the provisions of paragraph (2) under paragraph (4).(B)Responsibility for employer contributionBeginning on the date described in paragraph (4), the State shall be treated as the employing agency with respect to the benefits described in subparagraph (A) which are provided to an individual who, for purposes of receiving such benefits, is continued to be treated as an employee of the Federal Government under such subparagraph.(4)TerminationParagraph (2) shall terminate on the date on which the State provides written certification to the President that the State has in effect laws providing for the State to provide pretrial services, supervise offenders on probation, parole, and supervised release, and carry out sex offender registration functions in the State.316.Courts(a)Continuation of operations(1)In generalExcept as provided in paragraphs (2) and (3) and subsection (b), title 11, District of Columbia Official Code, as in effect on the date before the date of the admission of the State into the Union, shall apply with respect to the State and the courts and court system of the State after the date of the admission of the State into the Union in the same manner and to the same extent as such title applied with respect to the District of Columbia and the courts and court system of the District of Columbia as of the day before the date of the admission of the State into the Union.(2)Responsibility for employer contributionFor purposes of paragraph (2) of section 11–1726(b) and paragraph (2) of section 11–1726(c), District of Columbia Official Code, the Federal Government shall be treated as the employing agency with respect to the benefits provided under such section to an individual who is an employee of the courts and court system of the State and who, pursuant to either such paragraph, is treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code.(3)Other exceptions(A)Selection of judgesEffective upon the date of the admission of the State into the Union, the State shall select judges for any vacancy on the courts of the State.(B)Renaming of courts and other officesEffective upon the date of the admission of the State into the Union, the State may rename any of its courts and any of the other offices of its court system.(C)Rules of constructionNothing in this paragraph shall be construed—(i)to affect the service of any judge serving on a court of the District of Columbia on the day before the date of the admission of the State into the Union, or to require the State to select such a judge for a vacancy on a court of the State; or(ii)to waive any of the requirements of chapter 15 of title 11, District of Columbia Official Code (other than section 11–1501(a) of such Code), including subchapter II of such chapter (relating to the District of Columbia Commission on Judicial Disabilities and Tenure), with respect to the appointment and service of judges of the courts of the State.(b)Continuation of Federal benefits for employees(1)In generalAny individual who is an employee of the courts or court system of the State as of the day before the date described in subsection (e) and who, pursuant to section 11–1726(b) or section 11–1726(c), District of Columbia Official Code, is treated as an employee of the Federal Government for purposes of receiving benefits under any chapter of subpart G of part III of title 5, United States Code, shall continue to be treated as an employee of the Federal Government for such purposes, notwithstanding the termination of the provisions of this section under subsection (e).(2)Responsibility for employer contributionBeginning on the date described in subsection (e), the State shall be treated as the employing agency with respect to the benefits described in paragraph (1) which are provided to an individual who, for purposes of receiving such benefits, is continued to be treated as an employee of the Federal Government under such paragraph.(c)Continuation of fundingSection 11241 of the National Capital Revitalization and Self-Government Improvement Act of 1997 (section 11–1743 note, District of Columbia Official Code) shall apply with respect to the State and the courts and court system of the State after the date of the admission of the State into the Union in the same manner and to the same extent as such section applied with respect to the Joint Committee on Judicial Administration in the District of Columbia and the courts and court system of the District of Columbia as of the day before the date of the admission of the State into the Union.(d)Treatment of court receipts(1)Deposit of receipts into TreasuryExcept as provided in paragraph (2), all money received by the courts and court system of the State shall be deposited in the Treasury of the United States.(2)Crime Victims Compensation FundSection 16 of the Victims of Violent Crime Compensation Act of 1996 (sec. 4–515, D.C. Official Code), relating to the Crime Victims Compensation Fund, shall apply with respect to the courts and court system of the State in the same manner and to the same extent as such section applied to the courts and court system of the District of Columbia as of the day before the date of the admission of the State into the Union.(e)TerminationThe provisions of this section, other than paragraph (3) of subsection (a) and except as provided under subsection (b), shall terminate on the date on which the State provides written certification to the President that the State has in effect laws requiring the State to appropriate and make available funds for the operation of the courts and court system of the State.COther Programs and Authorities321.Application of the College Access Act(a)ContinuationThe District of Columbia College Access Act of 1999 (Public Law 106–98; sec. 38–2701 et seq., D.C. Official Code) shall apply with respect to the State, and to the public institution of higher education designated by the State as the successor to the University of the District of Columbia, after the date of the admission of the State into the Union in the same manner and to the same extent as such Act applied with respect to the District of Columbia and the University of the District of Columbia as of the day before the date of the admission of the State into the Union.(b)TerminationThe provisions of this section, other than with respect to the public institution of higher education designated by the State as the successor to the University of the District of Columbia, shall terminate upon written certification by the State to the President that the State has in effect laws requiring the State to provide tuition assistance substantially similar to the assistance provided under the District of Columbia College Access Act of 1999.322.Application of the Scholarships for Opportunity and Results Act(a)ContinuationThe Scholarships for Opportunity and Results Act (division C of Public Law 112–10; sec. 38–1853.01 et seq., D.C. Official Code) shall apply with respect to the State after the date of the admission of the State into the Union in the same manner and to the same extent as such Act applied with respect to the District of Columbia as of the day before the date of the admission of the State into the Union.(b)TerminationThe provisions of this section shall terminate upon written certification by the State to the President that the State has in effect laws requiring the State—(1)to provide tuition assistance substantially similar to the assistance provided under the Scholarships for Opportunity and Results Act; and(2)to provide supplemental funds to the public schools and public charter schools of the State in the amounts provided in the most recent fiscal year for public schools and public charter schools of the State or the District of Columbia (as the case may be) under such Act.323.Medicaid Federal medical assistance percentage(a)ContinuationNotwithstanding section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)), during the period beginning on the date of the admission of the State into the Union and ending on September 30 of the fiscal year during which the State submits the certification described in subsection (b), the Federal medical assistance percentage for the State under title XIX of such Act shall be the Federal medical assistance percentage for the District of Columbia under such title as of the day before the date of the admission of the State into the Union.(b)TerminationThe certification described in this subsection is a written certification by the State to the President that, during each of the first 5 fiscal years beginning after the date of the certification, the estimated revenues of the State will be sufficient to cover any reduction in revenues which may result from the termination of the provisions of this section.324.Federal planning commissions(a)National Capital Planning Commission(1)Continuing applicationSubject to the amendments made by paragraphs (2) and (3), upon the admission of the State into the Union, chapter 87 of title 40, United States Code, shall apply as follows:(A)Such chapter shall apply with respect to the Capital in the same manner and to the same extent as such chapter applied with respect to the District of Columbia as of the day before the date of the admission of the State into the Union.(B)Such chapter shall apply with respect to the State in the same manner and to the same extent as such chapter applied with respect to the State of Maryland and the Commonwealth of Virginia as of the day before the date of the admission of the State into the Union.(2)Composition of National Capital Planning CommissionSection 8711(b) of title 40, United States Code, is amended—(A)by amending subparagraph (B) of paragraph (1) to read as follows:(B)four citizens with experience in city or regional planning, who shall be appointed by the President.; and(B)by amending paragraph (2) to read as follows:(2)Residency requirementOf the four citizen members, one shall be a resident of Virginia, one shall be a resident of Maryland, and one shall be a resident of Washington, Douglass Commonwealth..(3)Conforming amendments to definitions of terms(A)EnvironsParagraph (1) of section 8702 of such title is amended by striking the territory surrounding the District of Columbia and inserting the territory surrounding the National Capital.(B)National CapitalParagraph (2) of section 8702 of such title is amended to read as follows:(2)National CapitalThe term National Capital means the area serving as the seat of the Government of the United States, as described in section 112 of the Washington, D.C. Admission Act, and the territory the Federal Government owns in the environs..(C)National Capital RegionSubparagraph (A) of paragraph (3) of section 8702 of such title is amended to read as follows:(A)the National Capital and the State of Washington, Douglass Commonwealth;.(b)Commission of Fine Arts(1)Limiting application to the CapitalSection 9102(a)(1) of title 40, United States Code, is amended by striking the District of Columbia and inserting the Capital.(2)DefinitionSection 9102 of such title is amended by adding at the end the following new subsection:(d)DefinitionIn this chapter, the term Capital means the area serving as the seat of the Government of the United States, as described in section 112 of the Washington, D.C. Admission Act..(3)Conforming amendmentSection 9101(d) of such title is amended by striking the District of Columbia and inserting the Capital.(c)Commemorative Works Act(1)Limiting application to CapitalSection 8902 of title 40, United States Code, is amended by adding at the end the following new subsection:(c)Limiting application to CapitalThis chapter applies only with respect to commemorative works in the Capital and its environs..(2)DefinitionParagraph (2) of section 8902(a) of such title is amended to read as follows:(2)Capital and its environsThe term Capital and its environs means—(A)the area serving as the seat of the Government of the United States, as described in section 112 of the Washington, D.C. Admission Act; and(B)those lands and properties administered by the National Park Service and the General Services Administration located in the Reserve, Area I, and Area II as depicted on the map entitled Commemorative Areas Washington, DC and Environs, numbered 869/86501 B, and dated June 24, 2003, that are located outside of the State of Washington, Douglass Commonwealth..(3)Temporary site designationSection 8907(a) of such title is amended by striking the District of Columbia and inserting the Capital and its environs.(4)General conforming amendmentsChapter 89 of such title is amended by striking the District of Columbia and its environs each place it appears in the following sections and inserting the Capital and its environs:(A)Section 8901(2) and 8901(4).(B)Section 8902(a)(4).(C)Section 8903(d).(D)Section 8904(c).(E)Section 8905(a).(F)Section 8906(a).(G)Section 8909(a) and 8909(b).(5)Additional conforming amendmentSection 8901(2) of such title is amended by striking the urban fabric of the District of Columbia and inserting the urban fabric of the area serving as the seat of the Government of the United States, as described in section 112 of the Washington, D.C. Admission Act.(d)Effective dateThis section and the amendments made by this section shall take effect on the date of the admission of the State into the Union.325.Role of Army Corps of Engineers in supplying water(a)Continuation of roleChapter 95 of title 40, United States Code, is amended by adding at the end the following new section:9508.Applicability to Capital and State of Washington, Douglass Commonwealth(a)In generalEffective upon the admission of the State of Washington, Douglass Commonwealth into the Union, any reference in this chapter to the District of Columbia shall be deemed to refer to the Capital or the State of Washington, Douglass Commonwealth, as the case may be.(b)DefinitionIn this section, the term Capital means the area serving as the seat of the Government of the United States, as described in section 112 of the Washington, D.C. Admission Act..(b)Clerical amendmentThe table of sections of chapter 95 of such title is amended by adding at the end the following:9508. Applicability to Capital and State of Washington, Douglass Commonwealth..326.Requirements to be located in District of ColumbiaThe location of any person in the Capital or Washington, Douglass Commonwealth on the day after the date of the admission of the State into the Union shall be deemed to satisfy any requirement under any law in effect as of the day before the date of the admission of the State into the Union that the person be located in the District of Columbia, including the requirements of section 72 of title 4, United States Code (relating to offices of the seat of the Government of the United States), and title 36, United States Code (relating to patriotic and national organizations).IVGeneral Provisions401.General definitionsIn this Act, the following definitions shall apply:(1)The term Capital means the area serving as the seat of the Government of the United States, as described in section 112.(2)The term Council means the Council of the District of Columbia.(3)The term Mayor means the Mayor of the District of Columbia.(4)Except as otherwise provided, the term State means the State of Washington, Douglass Commonwealth.(5)The term State Constitution means the proposed Constitution of the State of Washington, D.C., as approved by the Council on October 18, 2016, pursuant to the Constitution and Boundaries for the State of Washington, D.C. Approval Resolution of 2016 (D.C. Resolution R21–621), ratified by District of Columbia voters in Advisory Referendum B approved on November 8, 2016, and certified by the District of Columbia Board of Elections on November 18, 2016.402.Statehood Transition Commission(a)EstablishmentThere is established the Statehood Transition Commission (hereafter in this section referred to as the Commission).(b)Composition(1)In generalThe Commission shall be composed of 18 members as follows:(A)3 members appointed by the President.(B)2 members appointed by the Speaker of the House of Representatives.(C)2 members appointed by the minority leader of the House of Representatives.(D)2 members appointed by the majority leader of the Senate.(E)2 members appointed by the minority leader of the Senate.(F)3 members appointed by the Mayor.(G)3 members appointed by the Council.(H)The Chief Financial Officer of the District of Columbia.(2)Appointment date(A)In generalThe appointments of the members of the Commission shall be made not later than 90 days after the date of the enactment of this Act.(B)Effect of lack of appointment by appointment dateIf one or more appointments under any of the subparagraphs of paragraph (1) is not made by the appointment date specified in subparagraph (A), the authority to make such appointment or appointments shall expire, and the number of members of the Commission shall be reduced by the number equal to the number of appointments so not made.(3)Term of serviceEach member shall be appointed for the life of the Commission.(4)VacancyA vacancy in the Commission shall be filled in the manner in which the original appointment was made.(5)No compensationMembers shall serve without pay, but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.(6)Chair and vice chairThe Chair and Vice Chair of the Commission shall be elected by the members of the Commission—(A)with respect to the Chair, from among the members described in subparagraphs (A) through (E) of paragraph (1); and(B)with respect to the Vice Chair, from among the members described in subparagraphs (F) and (G) of paragraph (1).(c)Staff(1)DirectorThe Commission shall have a Director, who shall be appointed by the Chair.(2)Other staffThe Director may appoint and fix the pay of such additional personnel as the Director considers appropriate.(3)Non-applicability of certain civil service lawsThe Director and staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the rate payable for level V of the Executive Schedule under section 5316 of such title.(4)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals not to exceed the daily equivalent of the rate payable for level V of the Executive Schedule under section 5316 of such title.(d)DutiesThe Commission shall advise the President, Congress, the Mayor (or, upon the admission of the State into the Union, the chief executive officer of the State), and the Council (or, upon the admission of the State into the Union, the legislature of the State) concerning an orderly transition to statehood for the District of Columbia or the State (as the case may be) and to a reduced geographical size of the seat of the Government of the United States, including with respect to property, funding, programs, projects, and activities.(e)Powers(1)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate.(2)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chair of the Commission, the head of that department or agency shall furnish that information to the Commission.(3)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(4)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission the administrative support services necessary for the Commission to carry out its responsibilities under this Act.(f)Meetings(1)In generalThe Commission shall meet at the call of the Chair.(2)Initial meetingThe Commission shall hold its first meeting not later than the earlier of—(A)30 days after the date on which all members of the Commission have been appointed; or(B)if the number of members of the Commission is reduced under subsection (b)(2)(B), 90 days after the date of the enactment of this Act.(3)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.(g)ReportsThe Commission shall submit such reports as the Commission considers appropriate or as may be requested by the President, Congress, or the District of Columbia (or, upon the admission of the State into the Union, the State).(h)TerminationThe Commission shall cease to exist 2 years after the date of the admission of the State into the Union.403.Certification of enactment by PresidentNot more than 60 days after the date of the enactment of this Act, the President shall provide written certification of such enactment to the Mayor.404.SeverabilityExcept as provided in section 101(c), if any provision of this Act or amendment made by this Act, or the application thereof to any person or circumstance, is held to be invalid, the remaining provisions of this Act and any amendments made by this Act shall not be affected by the holding.